ANDERSON, PAUL H., J.
(concurring in part and dissenting in part).
I concur with the court’s determination that Judge Murphy be publicly reprimanded for his attempt to influence the testimony of a witness in these disciplinary proceedings; but, I disagree with the court’s determination to publicly reprimand Judge Murphy for his disposition of the traffic ticket. As I did in Stacey, I rely on the three-member panel’s finding that although the clerk said the ticket belonged to her son, Judge Murphy did not hear her. See In re Stacey, 737 N.W.2d 345, at 353-54 No. A06-305 (Minn. 2006) (Anderson, Paul H., J., dissenting). I therefore conclude that the board has failed to prove by the requisite clear and convincing evidence that Judge Murphy in fact knew the ticket he was dismissing had been issued to a family member of a court employee. But I conclude that Judge Murphy should have known that the clerk’s request violated county policy, because the circumstances of the clerk’s request should have led Judge Murphy to make further inquiry. For the reasons I expressed in Stacey, I conclude that the appropriate discipline for Judge Murphy’s conduct with respect to the traffic ticket is a private warning from the Board of Judicial Standards, not a public reprimand from this court. Id. at 354.